Citation Nr: 1539192	
Decision Date: 09/14/15    Archive Date: 09/24/15

DOCKET NO.  13-36 378	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Atlanta Regional Office in Decatur, Georgia


THE ISSUE

Entitlement to service connection for a low back disability.  


REPRESENTATION

Appellant represented by:	James G. Fausone, Attorney


ATTORNEY FOR THE BOARD

D. Havelka, Counsel






INTRODUCTION

The Veteran served on active duty from April 2002 to February 2007. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a July 2011 rating decision by the Department of Veterans Affairs (VA) Atlanta Regional Office (RO) in Decatur, Georgia.


REMAND

The Veteran claims entitlement to service connection for a low back disorder.  Service treatment records reveal that she had symptoms of low back pain throughout service which were diagnosed as lumbago and lumbar strain.  Service treatment records also document the Veteran's back symptoms were the result of an in-service motor vehicle accident.  

In June 2011, a VA Compensation and Pension examination of the Veteran was conducted by a third party contractor.  The examination report states that the Veteran did not have a low back disorder and that physical examination was normal.

In June 2012 a copy of two pages of VA primary care records dated in November 2009 were placed in the record.  They show that the Veteran was treated for low back pain at that time.  While the assessment was merely low back pain, the examiner noted objective evidence of low back symptoms such as paraspinous tenderness and difficulty with full range of motion.  These records were not referenced in the Statement of the Case.  Moreover, while only two pages are of record, the pagination shows they are pages numbered 21 and 22 of multiple pages of VA treatment records.  This indicates a volume of VA treatment records exists that have not be obtained and placed in the record.  Therefore, further development to obtain the outstanding records is in order.

Another VA examination also is warranted.  When the medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion or ordering another medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991) and Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).   

Accordingly, this case is REMANDED to the RO for the following actions:

1.  Undertake appropriate development to obtain all available, outstanding evidence pertinent to the claim, to include all records pertaining to VA treatment for her low back since her discharge from service.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO/AMC must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  All attempts to secure this evidence must be documented in the record.  If, after making reasonable efforts to obtain named records the RO/AMC is unable to secure same, they must notify the appellant and (a) identify the specific records it is unable to obtain; (b) briefly explain the efforts that it made to obtain those records; (c) describe any further action to be taken by the RO/AMC with respect to the claim; and (d) that she is ultimately responsible for providing the evidence.  The appellant must then be given an opportunity to respond.

2.  Then, the RO or the AMC should arrange for the appellant to be provided a VA examination by a physician with sufficient expertise to determine the nature and etiology of any low back disorders present during the period of the claim.  All pertinent evidence of record must be made available to and reviewed by the examiner.  Any indicated studies should be performed.

The examiner should identify each low back disorder that has been present during the period of the claim.  With respect to each such disorder, the examiner should state an opinion as to whether there is a 50 percent or better probability that the disorder originated during service or is otherwise etiologically related to the appellant's period of service including the motor vehicle accident and the back pain noted in the service treatment records. 

The rationale for each opinion expressed must also be provided. If the physician is unable to provide any required opinion, he or she should explain why.
 
3.  The RO or the AMC should undertake any other development it determines to be warranted.
 
4.  Then, the RO or the AMC should readjudicate the claim for service connection for a low back disorder.  If the benefit sought on appeal is not granted to the appellant's satisfaction, the RO or the AMC should issue a Supplemental Statement of the Case to the appellant and her representative and afford them the requisite opportunity to respond before the case is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until she is otherwise notified, but she may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

